295 S.W.3d 931 (2009)
Larry STATON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70772.
Missouri Court of Appeals, Western District.
November 10, 2009.
Larry Staton, Kansas City, MO, pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before Division III: THOMAS H. NEWTON, Chief Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Larry Staton appeals the Labor and Industrial Relations Commission's order affirming the dismissal of his claim for unemployment benefits. We affirm. Rule 84.16(b).